Citation Nr: 1801552	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas.

The Veteran appeared at a February 2017 hearing before the Board by videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

The Veteran has a current diagnosis of degenerative disc disease of the right cervical spine with foraminal narrowing, the Veteran is presumed sound at entrance into service, the Veteran was diagnosed with encroachment syndrome with bifid spinous projection in service, and a medical doctor opined that the degenerative disc disease was caused by the encroachment syndrome from active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C. § 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preexisting Disability

A Veteran is presumed to be sound upon entry into service when no preexisting disability is noted during the entrance examination, except when clear and unmistakable evidence demonstrates that a disability preexisted service.  38 U.S.C. § 1111 (2012).  The burden falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C. § 1153 (2012).

If the VA does not produce clear and unmistakable evidence that the Veteran's disability was not aggravated by service, the Veteran's preexisting disability will be found to have been aggravated by service.  However, the Veteran will need to produce evidence of a current disability, and a nexus between the disability and the service aggravation.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

The Veteran and his mother contend that he had no neck or back injuries prior to service.  The Veteran's mother stated she first noticed neck complaints from the Veteran when he was home from Germany.

The Veteran's October 1980 report of medical examination for entrance into service noted no history of a spine disability.  The Veteran's October 1980 report of medical history noted history of flu, measles, hay fever, and sleepwalking; but no history of a spine disability.

A December 1984 medical note provided an assessment, based on imaging results, of encroachment syndrome with bifid spinous process projecting into the C5-C6 right foramen.  That doctor stated it was congenital, but did not provide any reasoning or medical evidence to support that opinion.

The Board finds that opinon, without an evidentiary basis to support it, is not clear and unmistakable evidence that the Veteran's disability preexisted service.  In addition, while the bifid spinous process may have been congenital, the evidence is unclear whether the encroachment syndrome was congenital or an additional disability than any congenital disability.

Since no preexisting spine disability was listed on the Veteran's report of medical examination, and since there is no clear and unmistakable evidence that shows the Veteran's spine disability preexisted service, the Veteran is presumed sound at the time of entrance into service.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran, through representation, contends that the diagnosed spine disability was caused by active service.

Imaging results from a June 2011VA examination showed foraminal narrowing at C5 through C7, mild degenerative spondylosis, and minimal degenerative disc disease.  The examiner opined the results were congenital based on imaging results from March 1993.  However, the examiner did not reason or explain how those March 1993 results indicated the etiology to be congenital, or how those imaging results were consistent with the June 2011 results.

The examiner also supported that opinion with the lack of evidence from service medical records for degenerative disc disease.  However, the examiner did not discuss whether or not the current spine disabilities are related to the encroachment syndrome of the C5-C6 foramen from service.

Moreover, the examiner did not discuss the impressions from VA doctors of degenerative disc and joint disease in the lower cervical vertebra, straightening of the normal lordotic curve, narrowing of the neural foraminal upper right vertebra, and arthritic spurs encroaching on the right side, which were opined to be severe for the Veteran's age.  The examiner also did not discuss whether or not those disabilities were related to the in-service diagnosis of encroachment syndrome.

Based on the lack of supportive reasoning, and the lack of discussion between the in-service spine diagnosis and the present spine diagnoses, the Board assigns a low probative value to that VA examiner's opinion.

The Veteran has also received treatment for a spine disability from a private doctor since 2006.  That doctor diagnosed degenerative changes and spondylosis at C5 through C7, and confirmed surgeries for an autofusion at C4 and C5, a cage replacement at C6, and a polyetheretherketone implant at C6 and C7.

That doctor opined that the Veteran's spine disability was caused by the trauma and stress of lifting and carrying equipment, physical fitness training, and wearing a helmet and rucksack during service.  That doctor was informed of the Veteran's history of complaints and the medical treatment provided.

Since that doctor articulated an opinon supported by reasoning and the evidence of record, the Board assigns it a higher probative value.

The Veteran was diagnosed with encroachment syndrome of the C5 and C6 foramen with bifid spinous projection while in service.  The Veteran has a present and competent diagnosis of degenerative disc disease with spondylosis.  A medical doctor articulated a competent opinion, supported with reasoning, that the Veteran's cervical spine disability was caused by service.  That private opinion also relates a non-congenital spine disability to the complaints during service.

Accordingly, the Board finds that the preponderance of the evidence supports the claim, and entitlement to service connection for degenerative disc disease is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for cervical spine degenerative disc disease is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


